      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 1 of 26



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW HAMPSHIRE



United States of America

    v.                                  Criminal No. 19-cr-251-01-LM

Johnathon Irish


                           JURY INSTRUCTIONS



                             INTRODUCTION

    You have now heard all of the evidence in this case, and

arguments by the lawyers.     It is my duty at this point in the

trial to instruct you on the law that you must apply in reaching

your verdict.   It is your duty to follow and apply the law as I

give it to you.   But, you alone are the judges of the facts.

Please do not consider any statement that I have made in the

course of trial, or make in these instructions as any indication

that I have any opinion about the facts of this case, or what

the verdict should be.     You should not single out any one

instruction but instead apply these instructions as a whole to

the evidence in this case.



                      JURY SOLE JUDGES OF FACT

    You are the sole and exclusive judges of the facts.           You

must weigh the evidence that has been presented impartially,

                                   1
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 2 of 26



without bias, without prejudice, and without sympathy.          You must

make a determination as to what the facts are and what the truth

is, based upon the evidence presented in this case.         You must

decide the case by applying the law as it is given to you in

these instructions to the facts as you find them to be from the

evidence.



                           APPLYING THE LAW

    You must apply the law regardless of any opinion you may

have as to what the law ought to be.      It would be a violation of

your sworn duty if you were to base your verdict upon any view

of the law other than that reflected in these instructions, just

as it would be a violation of your sworn duty, as judges of the

facts, to base a verdict upon anything but the evidence

presented in this case.



                       WEIGHT OF THE EVIDENCE

    The fact that the prosecution is brought in the name of the

United States of America entitles the government to no greater

consideration than that accorded to any other party to a

litigation.   By the same token, it is entitled to no less

consideration.   All parties, whether government or individuals,

stand as equals at the bar of justice.



                                   2
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 3 of 26



    The weight of the evidence is not necessarily determined by

the number of witnesses testifying on either side.         You should

consider all the facts and circumstances in evidence to

determine which of the witnesses are worthy of belief.          In

reviewing the evidence, you should consider the quality of the

evidence and not the quantity.     It is not the number of

witnesses or the quantity of testimony that is important but the

quality of the evidence that has been produced that is

important.   You must consider all of the evidence no matter

which side produced or elicited it.



                     WHAT EVIDENCE CONSISTS OF

    The evidence in this case consists of the sworn testimony

of the witnesses, and all the exhibits received in evidence and

any facts which have been admitted or stipulated.

    During your deliberations, you must entirely disregard any

evidence to which an objection was sustained by the court, and

any evidence ordered stricken by the court.



                                STIPULATIONS

    During the trial, you were told that the government and the

defendant agreed to certain facts.      We call this a

“stipulation.”   A stipulation means that the government and the

defendant accept the truth of a particular proposition or fact.

                                   3
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 4 of 26



Because there is no disagreement between the parties regarding

stipulated facts, there was no need for either side to introduce

evidence relating to those facts.      The parties needed only to

admit the stipulations into evidence.       You must accept the

stipulations as facts to be given whatever weight you choose.



                      RECORDINGS AND TRANSCRIPTS


    During the trial, you heard a conversation that was

recorded.     That is proper evidence for you to consider.       You

were also given a transcript to read along as the recording was

played.     As the court instructed you at the time, that

transcript was provided solely to help you follow the recorded

conversation.     If you believe at any point that the transcript

said something different from what you heard on the tape,

remember it is the tape that is the evidence, not the

transcript.     Any time there is a variation between the tape and

the transcript, you must be guided solely by what you heard on

the tape and not by what you saw in the transcript.




                         WHAT IS NOT EVIDENCE

    Certain things are not evidence and cannot be considered by

you as evidence.




                                   4
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 5 of 26



    1.   Arguments and statements by the lawyers are not

evidence.   What they have said in their opening statements,

closing arguments, questions to the witnesses, and at other

times is intended to help you interpret the evidence, but it is

not evidence.   If the facts as you remember them differ from

what the lawyers have said about those facts, your memory

controls.   If the law as stated by the lawyers differs from the

law as stated by me, you must take the law from me.          You are not

to be concerned with the wisdom of any rule of law.

    2. Objections raised by the lawyers are not evidence.

Lawyers have a duty to object when they believe a question is

improper under the rules of evidence.       I must rule on

objections, and I have not intended to indicate in any way by my

rulings what the verdict should be in this case.         You should not

be influenced by the lawyers’ objections or by my rulings on

those objections.

    3.   Anything you may have seen or heard when the court was

not in session is not evidence.      You are to decide the case

solely on the evidence received at trial.



                DIRECT AND CIRCUMSTANTIAL EVIDENCE

    There are two types of evidence which you may properly use

in deciding this case: direct and circumstantial.




                                   5
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 6 of 26



    Direct evidence is the testimony given by a witness about

what that witness has seen, has heard or has observed, or what

that witness knows based on personal knowledge.        Direct evidence

also includes any exhibits that have been marked.

    Evidence may also be used to prove a fact by inference and

this is referred to as circumstantial evidence.        In other words,

from examining direct evidence you may be able to draw certain

inferences which are reasonable and justified in light of your

daily experience.   Such inferences constitute circumstantial

evidence.   Circumstantial evidence may be given the same weight

by you as direct evidence.



             EVIDENCE ADMITTED FOR A LIMITED PURPOSE

    During the course of the trial, I instructed you that

certain evidence was being admitted for a limited purpose. It is

your duty to follow these instructions during your

deliberations.



                      PRESUMPTION OF INNOCENCE

    The fact that an indictment is returned against an

individual is not evidence of that person's guilt.         An

indictment is merely a formal method of accusing an individual

of a crime in order to bring that person to trial.         It is you

the jury who will determine whether an individual is guilty or

                                   6
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 7 of 26



not guilty of the offense charged based on a consideration of

all the evidence presented and the law applicable to the case.

Therefore, you must not consider the indictment in this case as

any evidence of the guilt of the defendant, nor should you draw

any inference from the fact that an indictment has been returned

against him.

    The defendant, although accused, begins a trial with a

clean slate -- with no evidence against him.        The law permits

nothing but legal evidence presented before the jury to be

considered in support of any charge against a defendant.

The law presumes every defendant to be innocent until proven

guilty beyond a reasonable doubt.      The burden of proving a

defendant guilty rests entirely on the government.         The

defendant does not have to prove his innocence.        The defendant

enters the courtroom and is presumed to be innocent until the

government convinces you beyond a reasonable doubt that he is

guilty of every essential element of the offense charged.

    The presumption of innocence alone is sufficient to acquit

a defendant unless the jury is satisfied beyond a reasonable

doubt that the defendant is guilty after a careful and impartial

consideration of all of the evidence in the case.




                                   7
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 8 of 26



    GOVERNMENT'S BURDEN OF PROOF - BEYOND A REASONABLE DOUBT

    The burden is always on the government to prove guilt

beyond a reasonable doubt.     This burden never shifts to a

defendant.   The law does not impose upon a defendant in a

criminal case the burden or duty of calling any witnesses or

producing any evidence.

    If, after careful and impartial consideration of all of the

evidence in this case, you have a reasonable doubt that the

defendant is guilty of the charge set forth in the indictment,

you must find the defendant not guilty.

    A jury must never find a defendant guilty based on mere

suspicion, conjecture or guess.      Rather, you must decide the

case on the evidence that is before you and on the reasonable

inferences that can be drawn from that evidence.



                      CREDIBILITY OF WITNESSES

    In determining what the facts are and what the truth is,

you must necessarily assess the credibility of each witness and

determine what weight you will give to each witness's testimony.

By credibility I mean the believability or the truthfulness of a

witness.

    You should carefully scrutinize all the testimony given,

the circumstances under which each witness has testified, and



                                   8
       Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 9 of 26



every matter in evidence which tends to show whether a witness

is worthy of belief or not worthy of belief.         For example:

  •   Consider each witness's intelligence, motive, state of

      mind, demeanor and manner while testifying.

  •   Consider the witness's ability to observe or to know the

      matters about which that witness has testified and whether

      the witness impresses you as having an accurate

      recollection of those matters.

  •   Consider whether the witness had any reason for telling the

      truth or not telling the truth, whether the witness had an

      interest in the outcome of the case, whether the witness

      had anything to gain or lose as a result of his or her

      testimony, whether the witness had any friendship,

      relationship, or animosity towards other individuals

      involved in the case, whether the witness's testimony was

      consistent or inconsistent with itself or with the

      testimony of other witnesses.

  •   Consider the extent, if any, to which the testimony of each

      witness is either supported or contradicted by other

      evidence in the case.

      The testimony of a witness may be discredited or, as we

sometimes say, “impeached,” by showing that the witness

previously made statements that are different than, or

inconsistent with, his or her testimony here in court.
                                    9
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 10 of 26



    Inconsistent or contradictory statements which are made by

a witness outside of court may be considered only to discredit

or impeach the credibility of the witness and not to establish

the truth of these earlier out of court statements.

    You must decide what weight, if any, should be given the

testimony of a witness who has made prior inconsistent or

contradictory statements.     In making this determination you may

consider whether the witness purposely made a false statement or

whether it was an innocent mistake; whether the inconsistency

concerns an important fact, or whether it had to do with only a

small detail; whether the witness had an explanation for the

inconsistency, and whether that explanation appealed to your

common sense.

    You should give the testimony of each witness, both on

direct and cross-examination, the weight you think it deserves.

You are not required to believe the testimony of any witness

simply because that witness was under oath.        You may believe or

disbelieve all or part of the testimony of any witness.          It is

within your province to determine what testimony is worthy of

belief and what testimony may not be worthy of belief.




                                   10
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 11 of 26



                CREDIBILITY OF INFORMANT WITNESSES
                     OR WITNESSES GRANTED IMMUNITY

    You have heard the testimony of witnesses who have:

provided evidence under agreements with the government; received

money from the government in exchange for providing information;

or testified under a grant of immunity.        Specifically, as to the

witness who testified under a grant of immunity, Roscoe Whitney,

“immunity” means that his prior statements to the FBI and the

testimony he gave in this trial may not be used against him in

any subsequent criminal proceeding. However, if he testified

untruthfully, he could be prosecuted for perjury or making a

false statement, even though he was testifying under a grant of

immunity.


    Some people in these positions – that is, some people who

have provided evidence under an agreement with the government,

received money for providing information to the government, or

who received a grant of immunity - are entirely truthful when

testifying.   Still, you should consider the testimony of such

witnesses with particular caution. The witnesses may have had

reason to make up stories or exaggerate what others did because

they wanted to help themselves.      You must determine whether the

testimony of such witnesses has been affected by any interest in

the outcome of this case, any prejudice for or against the




                                   11
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 12 of 26



defendant, or by any of the benefits these witnesses have

received from the government.




               CREDIBILITY OF LAW ENFORCEMENT AGENTS

    During the course of the trial you have heard several law

enforcement agents testify.     You should consider the testimony

of a law enforcement agent the same as the testimony of any

other witness in the case.     In evaluating the credibility of a

law enforcement agent, you should use the same tests which you

applied to the testimony of any other witness.         In no event

should you give the testimony of a law enforcement agent any

more credibility or any less credibility simply because of that

witness's position.



                      CREDIBILITY OF EXPERT WITNESS

    You have heard testimony from a person described as an

expert.   An expert witness has special knowledge or experience

that allows the witness to give an opinion.

    You may accept or reject such testimony.          In weighing the

testimony, you should consider the factors that generally bear

upon the credibility of a witness as well as the expert

witness’s education and experience, the soundness of the reasons

given for the opinion and all other evidence in the case.



                                   12
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 13 of 26



    Remember that you alone decide how much of a witness’s

testimony to believe, and how much weight it should be given.



                    WEIGHT TO BE GIVEN TESTIMONY

    After assessing the credibility of each witness you will

assign as much weight to his or her testimony as you deem

proper.   You may believe or disbelieve all or part of the

testimony of any witness.     You determine what testimony is

worthy of belief and what testimony may not be worthy of belief.

The testimony of a single witness may be sufficient to prove any

fact, even if a greater number of witnesses may have testified

to the contrary, if after considering all the other evidence,

you believe that single witness.



                  DEFENDANT’S RIGHT NOT TO TESTIFY

    The fact that the defendant did not testify must not be

considered by you in any way or even discussed in your

deliberations.   He has an absolute right not to take the witness

stand, and you must not draw any inferences from the fact that

he exercised that right.



           NO CONSIDERATION OF SENTENCING OR PUNISHMENT

    You are not to give any consideration to potential

punishments or sentences in deciding this case.         The punishment

                                   13
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 14 of 26



provided by law for the offense charged in the indictment is a

matter exclusively within the province of the court and should

never be considered by the jury in any way in arriving at an

impartial verdict.    You must decide this case based on the

evidence you have seen and heard and on the law as I give it to

you, and not on any punishment you believe the defendant might

receive or could receive.



                            THE INDICTMENT

    The indictment consists of one count charging the defendant

with possessing firearms in or affecting interstate commerce

after having been convicted of a crime punishable by

imprisonment for more than one year, in violation of 18 U.S.C §

922(g)(1).

    I will describe the charge against the defendant in more

detail in a moment.




                     DATE OF OFFENSE - ON OR ABOUT

    The indictment alleges that the crime the defendant is

charged with occurred “on or about” certain dates.          The

government does not have to prove with certainty the exact date

or dates of the alleged offense.        It is sufficient if the




                                   14
        Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 15 of 26



government proves beyond a reasonable doubt that the offense

occurred on a date reasonably near the dates alleged.



                        THE NATURE OF THE OFFENSE

    In the indictment, the government alleges that from

December 26, 2018 to on or about November 17, 2019, the

defendant knowingly possessed certain firearms while also

knowing that he had previously been convicted of a felony, that

is, a crime punishable by imprisonment for a term exceeding one

year.     Specifically, the government alleges that the defendant

possessed the following firearms that were in or affecting

interstate commerce: a Sig Sauer, Model 1911, .45 caliber

Pistol, S/N GS 34120; and a Zijiang Machinery Co., Model

Catamount Fury, 12 Gauge Shotgun, S/N CAT-002586.



                            ESSENTIAL ELEMENTS

    In order for you to find the defendant guilty of the crime

charged, the government must prove each of the following

elements beyond a reasonable doubt:

    First, that the defendant has been convicted in any court

of at least one felony, that is, a crime punishable by

imprisonment for a term exceeding one year;

    Second, that the defendant knew he had been convicted of a

felony;

                                     15
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 16 of 26



    Third, that after being convicted of a felony, the

defendant knowingly possessed the firearms charged in the

indictment; and

    Fourth, that the firearms charged in the indictment were in

or affecting interstate commerce.

    I will now give you a bit more detail about each of these

elements.



              FIRST ELEMENT - PRIOR FELONY CONVICTION


    To find the defendant guilty of the offense charged, the

first element that the government must prove to you beyond a

reasonable doubt is that the defendant has been convicted in any

court of a crime punishable by imprisonment for a term exceeding

one year, and that the conviction occurred prior to the date on

which the defendant is alleged to have possessed the firearms

described in the indictment.

    The parties have stipulated or agreed that on December 11,

2014, the defendant was convicted of a crime that is punishable

by imprisonment for a term exceeding one year.         Because the

parties agree on this fact, there was no need for the government

to introduce any evidence relating to it.        As I explained

earlier, you must accept this stipulation as a fact to be given

whatever weight you choose.



                                   16
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 17 of 26



      SECOND ELEMENT – KNOWLEDGE OF CONVICTED FELON STATUS


    The second element the government must prove beyond a

reasonable doubt is that the defendant knew he had been

convicted of a felony offense, that is he knew he had been

convicted in any court of a crime punishable by imprisonment for

a term exceeding one year.

    Knowledge in this context means that the defendant was

aware that he had been convicted of a crime punishable by

imprisonment for a term exceeding one year.

    The parties have stipulated or agreed that, at the time the

defendant is alleged to have committed the charged offense, he

knew that he had previously been convicted of a crime punishable

by imprisonment for a term exceeding one year.         Because the

parties agree on this fact, there was no need for the government

to introduce any evidence relating to it.        As I stated before,

you must accept this stipulation as a fact to be given whatever

weight you choose.




          THIRD ELEMENT - KNOWING POSSESSION OF FIREARM


    The third element that the government must prove beyond a

reasonable doubt is that after his felony conviction, between

December 26, 2018 and November 17, 2019, the defendant knowingly

possessed the firearms charged in the indictment.

                                   17
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 18 of 26




                            A.    Knowingly

    The word “knowingly” means that the act was done

voluntarily and intentionally, not because of mistake or

accident.    You may consider evidence of the defendant’s words,

acts, or omissions, along with all the other evidence, in

deciding whether the defendant acted knowingly.         The government

does not have to prove, however, that the defendant knew his

conduct was illegal; it must prove only that he knowingly

possessed the firearms and knew he had been convicted of a

felony prior to that possession.



                             B.    Firearm

    The term “firearm” means any weapon which will, is designed

to, or may readily be converted to expel a projectile by the

action of an explosive. The term “firearm” also includes the

frame or receiver of any such weapon.



                            C.    Possession

    The term “possess” means to exercise authority, dominion or

control over something. It is not necessarily the same as legal

ownership.    The law recognizes different kinds of possession.

    Possession includes both actual and constructive possession

of a gun.

                                   18
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 19 of 26



    A person who has direct, physical control of a gun on or

around his person is then in actual possession of it.          Actual

possession is the state of immediate, hands-on physical

possession of a gun.

    A person who is not in actual possession of a gun but who

has both the power and the intention to exercise control over a

gun is in constructive possession of it.        Constructive

possession exists where a person has the power and intention of

exercising authority, dominion or control over a gun.          With

respect to constructive possession, a person must have actual

knowledge of the presence of a firearm in order to have

constructive possession of it.

    Whenever I use the term “possession” in these instructions,

I mean actual as well as constructive possession.

    Mere proximity to a gun is not sufficient to prove either

actual or constructive possession, but proximity to a gun is a

factor to be weighed and considered along with all of the other

circumstances you find to have existed in determining the issue

of possession.   While brief contact with a gun does not preclude

a finding of possession, the length of contact is a factor to be

weighed and considered along with all the other circumstances

you find to have existed in determining the issue of possession.

    Possession also includes both sole and joint possession. If

one person alone has actual or constructive possession,

                                   19
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 20 of 26



possession is sole. If two or more persons share actual or

constructive possession, possession is joint. Whenever I have

used the word “possession” in these instructions, I mean joint

as well as sole possession.



                             D. Unanimity

    The indictment alleges that the defendant possessed two

firearms.   However, the government is not required to prove that

the defendant possessed both of the firearms.         You may find that

the government has met its burden on possession if you find that

the defendant knowingly possessed one of the two firearms

charged in the indictment.     To find that the government has

proven this, you must agree unanimously on which firearm the

defendant knowingly possessed.



            FOURTH ELEMENT - IN OR AFFECTING COMMERCE


    Finally, the government must prove that the firearms

charged in the indictment were “in or affecting” interstate

commerce.   A firearm is “in or affecting” interstate commerce if

the firearm has traveled at some time from one state to another.

The travel need not have been connected to the charge in the

indictment, need not have been in furtherance of any unlawful




                                   20
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 21 of 26



activity, and need not have occurred while the defendant

possessed the firearms.



                               CONCLUSION

    When you retire to the jury room to deliberate, you may

take with you this charge and the exhibits admitted into

evidence.   You will also take with you a form on which to record

your verdict.

    You will be able to view the documentary exhibits in this

case through an electronic system called “JERS.”         “J-E-R-S”

stands for “Jury Evidence Recording System.”        In your

deliberation room is a plasma television.        You will be able to

view the exhibits from that plasma television screen.          It is

operated by touch.    The courtroom deputy will show you a brief

tutorial.

    You should understand that you will also have all

documentary exhibits in paper copy to examine as well.          The JERS

system is simply another way for you to view the exhibits.             The

advantage is that you can all see the exhibit on the screen and

discuss that exhibit while seeing it displayed on the screen.

You may consider any and all exhibits in the JERS system.              You

can also use the JERS system to zoom into an exhibit so that all

jurors can see an exhibit up close.



                                   21
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 22 of 26



    It is easy to use, especially after you see the tutorial.

But, if you have a question about JERS, as with any other

question you might have, YOU MUST PUT IT IN WRITING.          Even if

you need some sort of technical assistance with JERS, you will

need to put your request in writing so that the court security

officer can present it to me.      Before resolving any of your

questions, I show your written question to the lawyers.

    The principles of law set forth in these instructions are

intended to guide you in reaching a fair and just result in this

case, which is important to all the parties.        You are to

exercise your judgment and common sense without prejudice and

without sympathy, but with honesty and understanding.          You

should be conscientious in your deliberations and seek to reach

a just result in this case because that is your highest duty as

judges of the facts and as officers of this court.         Remember

also that the question before you can never be:         will the

government win or lose the case?        The government always wins

when justice is done, regardless of whether the verdict be

guilty or not guilty.

    When you have considered and weighed all of the evidence,

you must make one of the following findings with respect to the

offense charged:




                                   22
         Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 23 of 26



    1.      If you have a reasonable doubt as to whether the

government has proved any one or more of the elements of the

crime charged, it is your duty to find the defendant not guilty.

    2.      If you find that the government has proved all of the

elements of the crime charged beyond a reasonable doubt, then

you may find the defendant guilty.

    As I explained before, the punishment provided by law for

the offense charged in the indictment is a matter exclusively

within the province of the court, and should never be considered

by you in any way in arriving at an impartial verdict.




                      A.   Selection of a Foreperson

    When you retire, you should elect one member of the jury as

your foreperson.      That individual will act very much like the

chairperson of a committee, seeing to it that the deliberations

are conducted in an orderly fashion and that each juror has a

full and fair opportunity to express his or her views, positions

and arguments.



                           B.   Unanimous Verdict

    The verdict must represent the considered judgment of each

juror.     In order to return a verdict, it is necessary that each

juror agree thereto.       Your verdict must be unanimous.


                                      23
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 24 of 26



                          C.   Deliberations

    It is your duty as jurors to consult with one another and

to deliberate with a view to reaching an agreement, if you can

do so without violence to individual judgment.         Each of you must

decide the case for yourself, but do so only after an impartial

consideration of the evidence in the case with the other jurors.

In the course of your deliberations, do not hesitate to

reexamine your own views and to change your opinion if convinced

it is erroneous.   But, do not surrender your honest conviction

as to the weight or effect of the evidence solely based on the

opinion of the other jurors or merely for the purpose of

returning a verdict.    Remember at all times that you are not

partisans, you are judges - judges of the facts.         Your only

interest is to seek the truth from the evidence in the case.

    If during your deliberations it becomes necessary to

communicate with me, please give a written message to the Court

Security Officer, who will bring it to me.        I will then respond

as promptly as possible, either in writing or by meeting with

you in the courtroom.    I will always first show the attorneys

your question and my response before I answer your question.

This procedure for asking questions in written form also applies

to any questions you might have concerning the JERS system, even

if your question pertains to obtaining technical assistance with

the system.

                                   24
         Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 25 of 26



    Now, this is very important, you must never disclose to

anyone, including the court, how the jury stands, numerically or

otherwise, on the matters you are deciding, until after you have

reached a unanimous verdict or have been discharged.             In other

words, if the jury is split, say 6 to 6, on some issue, the

existence of that split or the number on one side or the other

must not be disclosed to anyone, including me.

    If we recess during your deliberations, you must follow all

of the instructions I have given you concerning your conduct

during the trial.       In particular, do not discuss the case with

anyone other than your fellow jurors in the jury room, when

everyone is present.

    You were permitted to take notes during this trial, and I

want to remind you of the instructions I gave you about your

notes.     Do not use your notes as authority to persuade other

jurors.     Your notes should be used only as aids to your own

memory and must not be used as authority to persuade the other

jurors of what the evidence was during the trial.            In the end,

each juror must rely on his or her own recollection or

impression as to what the evidence was.

    You each have a paper copy of my jury instructions to take

with you into the jury room.         Attached to your individual copy

of the jury instructions is a copy of the Verdict Form.             The

Verdict Form is self-explanatory and contains all the questions

                                      25
      Case 1:19-cr-00251-LM Document 34 Filed 02/12/20 Page 26 of 26



you need to answer as well as step-by-step instructions.           Read

that Verdict Form carefully and follow the instructions on it.

The Verdict Form is consistent with the instructions I have

given to you.   Feel free to consult the paper copy of the jury

instructions as you deliberate.      After you have reached your

unanimous verdict, your foreperson must complete, sign, and date

the official Verdict Form.     The official Verdict Form will be

given to you with an envelope and will be marked with the word

ORIGINAL at the top of the form. After you have reached a

verdict, you are not required to talk to anyone about the case

unless I direct you to do so.

    Let me once again tell you that nothing said in these

instructions is intended to suggest in any way what your verdict

should be.   The verdict is the exclusive responsibility of the

jury, not the judge.

    When you have arrived at a verdict, notify the court

security officer and you will be brought back into the courtroom

where the foreperson will render the verdict orally.



    The courtroom deputy will now swear-in the Court Security

Officer.




                                   26
